Citation Nr: 0515817	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  96-48 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1990.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which assigned a 20 percent rating for lumbosacral strain 
with degenerative changes.  The veteran appealed the RO's 
determination and in a June 2003 decision, the Board denied a 
rating in excess of 20 percent for lumbosacral strain with 
degenerative changes.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in December 2003, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a December 2003 order, the Court 
granted the motion, vacated the Board's June 2003 decision, 
and remanded the matter for action consistent with the 
December 2003 Joint Motion.  In June 2004, the Board remanded 
the matter to the RO for due process considerations.  


FINDING OF FACT

The veteran's low back disability is manifested by symptoms 
such as pain, easy fatigability, and limited motion, 
including forward flexion limited to 60 degrees, but not 
symptoms approximating severe lumbosacral strain, severe 
limitation of motion, severe intervertebral disc disease, or 
ankylosis, nor does he experience incapacitating episodes 
totaling four to six weeks yearly.  


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for 
lumbosacral strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective prior to September 23, 2002); Diagnostic Code 5243 
(effective from September 23, 2002); Diagnostic Codes 5237, 
5238, 5242, (effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2003 and June 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  Neither the veteran nor his representative have 
argued otherwise.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded four VA medical examinations in 
connection with this claim.  The examination reports provide 
the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Neither the veteran nor his representative have argued 
otherwise.  

I.  Factual Background

The veteran's service medical records show that he was 
treated for low back pain and diagnosed as having 
osteoarthritis.  In October 1990, following his separation 
from service, he submitted an application for VA compensation 
benefits seeking service connection for several disabilities, 
including recurrent back pain.

In connection with his claim, he was afforded a VA medical 
examination in October 1990, at which he complained of daily 
low back pain, which increased with prolonged standing, 
sitting, or walking.  Examination of the low back revealed 
full range of motion with mild paravertebral muscle spasm.  
X-ray studies showed small marginal spurs at L3 and L4.  The 
diagnoses included degenerative changes of the lumbar spine.

In a January 1991 rating decision, the RO granted service 
connection for lumbosacral strain with degenerative changes 
and assigned an initial 10 percent rating from September 1, 
1990, pursuant to Diagnostic Code 5295.

The veteran thereafter filed claims for an increased rating 
for his service-connected low back disability in May 1992 and 
January 1994.  After reviewing VA clinical records, in July 
1992 and May 1995 rating decisions, the RO confirmed and 
continued the 10 percent rating previously assigned for the 
veteran's low back disability.  

In November 1995, the veteran filed his most recent claim for 
an increased rating for his service-connected low back 
disability.  In support of his claim, the RO again obtained 
VA clinical records.  In pertinent part, these records show 
that the veteran was seen in connection with his complaints 
of low back pain radiating to the left leg.  The examiner 
described the veteran's symptoms as classic spinal stenosis 
and recommended a CT scan.  Zostrix and Darvocet were also 
prescribed.  

In an April 1996 rating decision, the RO increased the rating 
for the veteran's lumbosacral strain with degenerative 
changes to 20 percent, effective November 1, 1995.  In June 
1996, the veteran disagreed with the RO's decision, 
indicating that a higher rating was warranted as he had 
undergone back surgery the previous month and anticipated a 
lengthy recovery.

Thereafter, the RO obtained clinical records from the William 
Beaumont Army Medical Center showing that the veteran had 
undergone a L4/L5 laminectomy in May 1996 for spinal 
stenosis.  There were no complications.  It was noted that 
the veteran was to receive physical therapy services for six 
months following the surgery.  Additional VA clinical records 
show that when the veteran was seen in August 1996, he 
reported that he was doing well.  The assessment was status 
post back surgery, doing remarkably better.  

In an October 1996 rating decision, the RO assigned a 
temporary total rating for the veteran's lumbosacral strain 
with degenerative changes from May 9 to June 30, 1996.  
Thereafter, the 20 percent rating was confirmed and 
continued.  

In November 1997, the veteran underwent VA medical 
examination at which he reported stiffness and daily pain 
with easy fatigability.  He indicated that he took Extra 
Strength Tylenol to control the pain.  The examiner recited 
the veteran's history of a lumbar laminectomy in May 1996 for 
spinal stenosis.  There were no post-surgery complications.  
Objective findings included normal configuration of the spine 
and a well-healed scar over the lumbar area.  Pain was 
manifested when pressing on the lumbar area.  The veteran 
walked with a normal gait and there were no postural 
abnormalities or neurological defects.  Some degree of 
decrease in range of motion was noted in that the veteran 
could not bend down all the way to tie his shoes without 
experiencing pain.  The examiner noted normal range of motion 
and lumbar spinal stenosis.

Included with the November 1997 VA medical examination report 
was a VA X-ray study performed in October 1997.  The report 
noted that the X-ray findings, as compared to a prior X-ray 
study done in July 1996, revealed no interval change.  There 
was evidence of a prior laminectomy involving L4-5, mild 
degenerative disc disease at L5-S1, and no other significant 
findings.  The diagnosis was unchanged lumbosacral spine 
exhibiting laminectomy defect and mild degenerative disc 
disease at L5-S1 with minimal spondylosis deformans.

The veteran again underwent VA medical examination in April 
1998.  He indicated that his low back pain was much more 
severe than before and interfered with his daily activities 
and his occupation as a school teacher.  He reported that he 
had very little relief with the vitamins and the Extra 
Strength Tylenol he was taking.  Despite the previous 
surgery, the veteran reported that his symptoms continued 
with episodes of severe low back pain on a daily basis.  The 
veteran also stated that his back pain increased on prolonged 
standing, walking, and sitting, as well as stooping or 
bending.

Objective findings included the following ranges of motion:  
flexion forward was limited to 70 degrees; extension backward 
was limited to 5 degrees; right lateral flexion was limited 
to 20 degrees; and left lateral flexion was limited to 15 
degrees.  Rotation to the right was limited to 10 degrees and 
rotation to the left was limited to 15 degrees.  The surgical 
scar was well-healed.  Pain in the lumbar spine began at 75 
degrees of flexion and ended at 70 degrees.  Pain also began 
at 10 degrees of extension and ended at 5 degrees.  The 
examiner reported that on acute flare-ups of pain, range of 
motion was decreased 25 percent, but that it was not possible 
to give the exact degrees.  Pain was visibly manifested on 
motion of the lumbosacral spine.  Further, there was moderate 
paravertebral muscle spasm involving the lumbar spine, no 
fixed deformity, and no neurological abnormality of the 
lumbosacral spine.  The examiner concluded that there was 
osteoporosis and degenerative changes present involving the 
lumbar spine.  The examiner diagnosed chronic lumbosacral 
strain with osteoporosis and degenerative changes involving 
the lumbar spine supported by X-ray findings; status post 
lumbar laminectomy for herniated disc at L5-S1; bulging disc 
at L4-L5 and L5-S1; cannot totally rule out herniation of 
nucleus pulposus at L5-S1; and spondylosis deformans 
involving the lumbar spine.

At an August 2002 VA medical examination, the examiner noted 
that, following surgery, the veteran underwent physical 
therapy and that his pain had subsided for about five years 
post-operatively.  Over the past year, however, the veteran 
reported increased pain associated with his low back.  At the 
time of examination, the veteran described his pain as 
constant, sharp, and nonradiating.  He rated his pain at a 5 
on a pain scale of 1 to 10.  He further indicated that his 
pain was exacerbated by bending, stooping, prolonged standing 
or sitting, but was partially alleviated by medication 
(Lortab).  The veteran also reported stiffness and 
fatigability of the lower back.  He reported that his 
disability affected him in his occupation as a teacher 
because the position required prolonged standing, bending, 
and stooping, which exacerbated the pain.  

The examiner noted a well-healed 9.5 centimeter surgical 
scar.  Range of motion testing disclosed the following:  
forward flexion to 60 degrees; backward extension to 8 
degrees; right and left lateral flexion to 15 degrees; right 
and left rotation to 10 degrees.  Pain began at 50 degrees on 
forward flexion, at five degrees on backward extension, at 10 
degrees on right and left lateral flexion, and at 5 degrees 
on right and left rotation.  Pain was visibly manifested in 
the lumbosacral spine on motion.  On acute flare-ups of pain, 
the examiner noted that there was probably a 10 percent loss 
in range of motion.  There were no paravertebral spasms 
noted.  There was tenderness to palpation of the lumbosacral 
spine, no postural abnormalities, no fixed deformity of the 
lumbosacral spine; no atrophy of the musculature of the back; 
and no neurological abnormalities associated with the 
lumbosacral spine.

A CT scan of the lumbosacral spine was completed in August 
2002, which revealed that at the L4-L5 levels, the vertebral 
canal remained relatively small although decompressed by 
posterior laminectomy.  Additionally, there was moderate 
hypertrophy of the ligaments and moderate osteoarthropathy 
involving the apophyseal joints.  Consequently, there was 
mild to moderate extrinsic encroachment on the thecal sac 
and/or perineural sheaths, especially from L3 to S1, where 
there was additional extrinsic encroachment by disc 
protrusion (minimal at the L3-4 level, moderate at the L4-5 
level, and there was moderate somewhat asymmetrical 
protrusion at the L5-S1 level).  The examiner noted that the 
study was otherwise negative.  There was no spondylosis or 
spondylolisthesis; no appreciable collapse or compression 
fracture; and no secondary manifestation of neoplasus or 
osteomyelitis.  X-ray studies of the lumbosacral spine done 
in August 2002 disclosed multicentric mild to moderate 
degenerative change with mild or early narrowing of the L4-L5 
intervertebral disc space and asymmetrical mild to moderate 
arthritic irregularity of the SI joints.  Otherwise, the 
study was unremarkable.  The examiner diagnosed post-
operative residuals, status post lumbar laminectomy secondary 
to severe spinal stenosis and neurogenic claudication with 
degenerative disc disease multi-level mild disc protrusions, 
and limitation of motion of the lumbosacral spine.

In pertinent part, VA clinical records, dated from February 
2000 to May 2002 show that the veteran complained of back 
pain in February 2002.  The remaining records are negative 
for abnormalities pertaining to the low back.  

The veteran again underwent VA medical examination in June 
2004.  He reported that he had injured his low back in 
service during a physical training test and was diagnosed as 
having lumbosacral strain.  Since that time, he reported that 
he had had back pain which had been treated with pain 
killers, BenGay, physical therapy, and surgery.  Following 
the surgery, the veteran indicated that his back pain 
decreased significantly, but returned in 2001 and gradually 
worsened.  The veteran described his current back pain as 
permanent and severe in nature, but indicated that on certain 
days, it was much less.  He rated his pain as a 5 on a pain 
scale of 1 to 10.  The veteran reported that his pain was 
exacerbated by prolonged standing, bending, and walking.  His 
pain was alleviated by rest, sitting down, soaking, and 
taking analgesic tablets.  There were fewer flare-ups of pain 
during summer.  

The examiner noted that the veteran stood up with an erect 
posture and his gait was normal when coming into the 
examining room.  The examiner concluded that the veteran had 
no gait abnormality resulting from involvement of the lumbar 
spine.  Range of motion testing revealed the following:  
flexion was limited to 60 degrees, backwards extension was 
limited to 8 degrees, right lateral flexion was limited to 15 
degrees, and left lateral flexion was limited to 10 degrees.  
Lateral rotation was to 30 degrees, bilaterally.  On flexion, 
pain in the lumbar spine occurred at 60 degrees and ended at 
65 degrees.  Pain in the lumbar spine began at extension of 8 
degrees and ended at 10 degrees.  There were no external 
signs of demonstrable deformity of the lumbar spine.  

The examiner reported that on acute flare-ups of pain, range 
of motion was decreased 25 percent, but that it was not 
possible to give the exact degrees.  He concluded that the 
veteran had no significant functional impairments.  In 
addition, the veteran denied total incapacitation which would 
prevent him from working as a teacher during flare-ups.  
There was no paravertebral muscle guarding or spasm during 
the flexion, extension, or rotation maneuvers.  Neurological 
examination showed no diminution of deep tendon reflexes on 
both lower extremities.  There were no areas of hypoesthesia 
and pinprick and touch were essentially normal.  

MRI testing showed laminectomy changes at L4-5 and L5-S1 with 
a small central disc protrusion extrusion at L5-S1, marked 
foraminal stenosis at L4-5, and moderate degenerative disc 
disease at the L3 to S1 levels.  The diagnoses were traumatic 
degenerative joint disease involving the lumbar spine with 
limitation of range of motion associated with chronic 
lumbosacral strain with recurrent acute exacerbations, with 
no evidence of radiculopathy; and status post lumbar 
laminectomy with postoperative residuals.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

During the course of this appeal, VA has revised the criteria 
for evaluating disabilities of the spine.  The RO has 
considered the veteran's claim under both the old and amended 
criteria.  In November 2002 and November 2004 Supplemental 
Statements of the Case, the veteran was notified of the 
amended criteria.  Taking these factors into consideration, 
the Board will proceed with consideration of this appeal, 
applying the version of the criteria which is more favorable 
to the veteran, subject to the effective date limitations set 
forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 
Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

III.  Analysis

As set forth above, the RO has rated the veteran's low back 
disability as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 20 percent rating was assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 
maximum 40 percent rating was warranted for severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

With respect to these criteria, the Board finds that the 
record does not contain probative evidence of severe 
lumbosacral strain symptoms.  No examiner has indicated that 
the veteran has severe lumbosacral strain.  In addition, 
there is no evidence of spinal listing or positive 
Goldthwaite's sign.  Although X-ray studies show 
osteoarthritic changes and the veteran exhibits loss of 
lateral motion, there has been no indication of any 
abnormality on forced motion.  Thus, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent under Diagnostic Code 
5295.

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the low back.  The 
veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For example, Diagnostic Code 5010 provided that arthritis due 
to trauma, substantiated by X-ray findings, was rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  

Limitation of motion of the lumbar spine was evaluated under 
Diagnostic Code 5292, where a 20 percent rating was warranted 
for moderate limitation of motion of the lumbosacral spine, 
and a 40 percent rating was warranted for severe limitation 
of motion of the lumbosacral spine.  

With respect to Diagnostic Code 5292, as in effect prior to 
September 26, 2003, the Board notes that to warrant a rating 
in excess of 20 percent, the evidence must show that the 
veteran's disability was productive of severe disability due 
to limitation of motion of the lumbosacral spine.  In that 
regard, on November 1997 VA medical examination, the veteran 
exhibited normal range of motion with pain.  At a VA medical 
examination in April 1998, flexion forward was limited to 70 
degrees, extension backward was limited to 5 degrees, right 
lateral flexion was limited to 20 degrees, and left lateral 
flexion was limited to 15 degrees.  Rotation to the right was 
limited to 10 degrees and rotation to the left was limited to 
15 degrees.  Range of motion was slightly more restricted at 
the August 2002 and June 2004 VA medical examinations.  The 
Board finds that these results do not represent severe 
limitation of motion, nor were they described by the examiner 
or the veteran as such.  Thus, the Board finds that the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5292, as in effect prior to September 26, 
2003, have not been met.

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the disability associated with the veteran's 
low back involves visible pain on motion, as well as reports 
of flare-ups and complaints of easy fatigability, the Board 
finds that the additional functional loss associated with 
these symptoms does not warrant increased compensation above 
and beyond that currently in effect.

For example, according to the recent VA clinical records, the 
veteran attends graduate school and continues in his job as a 
teacher, despite his reports of flare-ups of pain with 
prolonged sitting and standing.  In addition, the recent VA 
clinical records, spanning more than two years from February 
2000 to May 2002, show only one complaint of back pain.  The 
remaining records are negative for abnormalities pertaining 
to the low back.  In addition, the record shows that 
objective examination has revealed no evidence of disuse, 
such as muscle atrophy.  Indeed, the musculature of the 
veteran's low back has been described as normal.  While VA 
medical examiners have estimated that when the veteran 
experiences an acute flare-up of pain, range of motion is 
decreased by 10 to 25 percent, the most recent VA medical 
examiner concluded that the veteran nonetheless had no 
significant functional impairments overall as a result of his 
low back disability.  In view of the foregoing, the Board 
finds an insufficient basis for the assignment of a rating in 
excess of 20 percent for the veteran's low back disability 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Here, it is noted that in the December 2003 Joint Motion, the 
parties indicated that the Board's June 2003 decision was 
deficient for failing to discuss 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  Under that provision, as in effect 
prior to September 26, 2003, residuals of a fracture of the 
vertebra, without cord involvement, was rated as 60 percent 
disabling where there was abnormal mobility requiring a neck 
brace (jury mast).  With spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating 
was warranted.  In other cases, a disability due to residuals 
of a vertebral fracture was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable vertebral body deformity.

The Board has duly considered this provision, as directed by 
the Joint Motion.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that his service-connected low 
back disability includes residuals of a vertebral fracture.  
Thus, the Board finds that this provision does not apply in 
this case.  

Effective September 26, 2003, a General Formula for Diseases 
and Injuries of the Spine was instituted.  That formula 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero  degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria for a 
rating in excess of 20 percent for the veteran's service-
connected low back disability have not been met.  As set 
forth above, repeated range of motion testing shows that the 
veteran's low back symptomatology falls within the criteria 
for a 20 percent rating, at best.  Despite this repeated 
testing, the veteran's low back disability has never been 
shown to have been manifested by ankylosis or flexion limited 
to 30 degrees or less.  Indeed, flexion has never been 
limited to less than 60 degrees.  Even considering that 
examiners have estimated that range of motion is diminished 
10 to 25 percent during flare-ups, the criteria for a rating 
in excess of 20 percent under the General Formula for 
Diseases and Injuries of the Spine have not been met.  In 
addition, repeated examinations have shown no objective 
neurological deficits, such as bowel or bladder impairment, 
which could be separately rated.  In summary, based on the 
most probative evidence of record, a rating in excess of 20 
percent is not warranted under the amended criteria discussed 
above.  

Given the evidence of record, the Board has also considered 
the rating criteria for evaluating intervertebral disc 
syndrome.  These criteria were also revised during the course 
of this appeal.  Under the rating criteria in effect prior to 
September 23, 2002, a zero percent rating was assigned for 
postoperative intervertebral disc syndrome, cured.  A 10 
percent rating was assigned for mild intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was inadvertent and has now been corrected by 
69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a final 
correction that was made effective September 26, 2003.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 20 percent for the veteran's service-connected low 
back disability have not been met.  As delineated above, 
there have been no findings of severe intervertebral disc 
syndrome with recurring attacks or incapacitating episodes 
with a duration of at least four weeks during the past 12 
months so as to warrant the next higher rating of 40 percent 
under either the former or current rating criteria.  

For example, at the November 1997 VA medical examination, the 
examiner concluded that the veteran had no neurological 
defects.  An October 1997 X-ray study performed in connection 
with the examination characterized the veteran's degenerative 
disc disease as "mild."  Likewise, at the VA medical 
examination in April 1998 and August 2002, the examiners 
indicated that there were no neurological abnormalities 
associated with the lumbosacral spine.  X-ray and CT studies 
performed in August 2002 characterized the veteran's 
radiographic abnormalities as mild to moderate.  At the most 
recent VA medical examination in June 2004, neurological 
examination showed no diminution of deep tendon reflexes on 
both lower extremities.  In addition, there were no areas of 
hypoesthesia and pinprick and touch were essentially normal.  
MRI testing showed that the veteran had degenerative disc 
disease which was characterized as moderate.  Finally, it is 
noted that although the veteran reports severe daily pain, 
clinical records from VA and William Beaumont Army Medical 
Center do not show that he experiences incapacitating 
episodes totaling four to six weeks yearly.  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 20 percent for the veteran's service-
connected low back disability have not been met, either the 
former or current rating criteria for evaluating 
intervertebral disc syndrome.  

Nor does the probative evidence of record suggest that an 
increased rating is warranted under the provisions of 38 
C.F.R. § 3.321 (2004).  Under that provision, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his low back disability.  For example, 
although the veteran reports that his low back disability is 
exacerbated as his teaching job requires prolonged standing, 
stooping, and the like, it has not been shown that his 
disability is productive of marked interference with his 
employment beyond that contemplated by his assigned rating.  
Indeed, it appears that the veteran continues to work as 
teacher and also is attending graduate school.  In addition, 
the record does not reflect frequent periods of 
hospitalization due to the veteran's low back disability.  In 
fact, in the fifteen years since his separation from service, 
the veteran has been hospitalized only once for treatment of 
his low back disability.  

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for a low back disability have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative changes is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


